     Case 2:20-cv-01300-KJD-EJY Document 5 Filed 01/19/21 Page 1 of 1



 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6                                                  ***
 7   DAVID RUFFA,                                          Case No. 2:20-cv-01300-KJD-EJY
 8                                            Plaintiff,                    ORDER
 9          v.
10   STATE OF NEVADA,
11                                           Defendant.
12          Before the Court for consideration is the Order and Report and Recommendation (#3) of
13   Magistrate Judge Elayna J. Youchah entered September 25, 2020, granting Plaintiff’s application
14   to proceed in forma pauperis, but recommending that Plaintiff’s complaint be dismissed because
15   the State of Nevada is immune from suit pursuant to the Eleventh Amendment. Plaintiff filed
16   Objections (#4) to the magistrate judge’s report and recommendation.
17          The Court has conducted a de novo review of the record in this case in accordance with
18   28 U.S.C. § 636(b)(1) and LR IB 3-2. The Court determines that the Report and
19   Recommendation (#3) of the United States Magistrate Judge entered September 25, 2020, should
20   be ADOPTED and AFFIRMED.
21          IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and
22   Recommendation (#3) entered September 25, 2020, are ADOPTED and AFFIRMED;
23          IT IS FURTHER ORDERED that Plaintiff’s complaint is DISMISSED.
24   Dated this 19th day of January, 2021.
25
26
27                                                  _____________________________
                                                    Kent J. Dawson
28
                                                    United States District Judge
